DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Request for Continued Examination (RCE)
Acknowledgment is made of Applicant's submission of Request for Continued Examination (RCE), dated on 03/21/2022.This communication is considered fully responsive and sets forth below:
Response to Amendment

Acknowledgment is made of Applicant's submission of amendment, dated on 03/21/2022. This communication is considered fully responsive and sets forth below:

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 26,29-36 and 39-45 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SHIN et al US 2020/0045706 A1 .

1-25 are cancelled
27-28, and 37-38 are Cancelled.  

Regarding claim 26,SHIN et al US 2020/0045706 A1  discloses a method, performed by a wireless device (UE), for configuring a semi-persistent scheduling (SPS) ([0018]-[0019] discloses  the terminal(i.e. UE) configured to receive, from a base station, SPS configuration information for Semi-Persistent Scheduling (SPS) to monitor the search space),				the UE configured to monitor a first search space of a physical downlink control channel for downlink control information (DCI) dedicated to the UE([0222] Referring to FIG. 7, discuss the UE receives configuration information for determining the USS and PDCCH through the higher layer signaling, wherein  the PDCCH period includes 14 subframes (i.e. first search space ),  the method comprising the UE: 
receiving, from a communication network, SPS configuration data to configure a second search space be monitored by the UE for detecting DCI to activate or deactivate the SPS [2015]-[0218] discloses  UE does not need to monitor all search space,  the UE receive information indicating that the SPS interval is N DL valid subframes  (i.e. second search space ) (where N is a positive integer) through the higher layer signaling, wherein  UE  monitors the USS region and receive the SPS activation DCI transmitted through the NPDCCH),
(see fig.7; and [0222]-[0224] disclose  PDCCH period includes 14 subframes (i.e. first search space )  and the DL Valid SF 702 (i.e. second search space ) , wherein the DL Valid SF 702 (i.e. second search space ) is fraction of  PDCCH period includes 14 subframes (i.e. first search space )), and 		the SPS configuration data being indicative of an integer number n such that the second search space is an n-th fraction of the first search space (fig. 7[0222]-[0224]) disclose the UE receives configuration information for determining the USS and PDCCH thereof through the higher layer wherein  the PDCCH period includes 14 subframes(i.e. first search space ) for example DL Valid SF 702 (i.e. second search space ), where the integer N=1, is fraction of PDCCH period includes 14 subframes (i.e. first search space ) ; and
 monitoring the second search space for detecting the DCI to activate or deactivate a SPS operation.  [0218] discloses UE monitors the USS region and receive the SPS activation DCI transmitted through the NPDCCH), (fig. 7, [0222] – [0224] UE monitors first USS 712, which included DL Valid SF 702(i.e. (i.e. second search space), where SPS activation DCI is delivered). 

Regarding claim 36. SHIN et al US 2020/0045706 A1  discloses a method, performed by a network node, for configuring a wireless device (UE) with semi-persistent scheduling (SPS) [0018]-[0019] discloses  the terminal(i.e. UE) configured to receive, from a base station, SPS configuration information for Semi-Persistent Scheduling (SPS) to monitor the search space), the method comprising: 									sending, to the UE, SPS configuration data to configure a second search space be monitored by the UE for detecting downlink control information (DCI) to activate or deactivate [0218] discloses  UE does not need to monitor all search space,  the UE receive information indicating that the SPS interval is N DL valid subframes  (i.e. second search space ) (where N is a positive integer) through the higher layer signaling, wherein  UE  monitors the USS region and receive the SPS activation DCI transmitted through the NPDCCH); 
the second search space being a fraction of a first search space of a physical downlink control channel for DCI dedicated to the UE(fig. 7[0222]-[0224]) disclose the UE receives configuration information for determining the USS and PDCCH thereof through the higher layer wherein  the PDCCH period includes 14 subframes(i.e. first search space ), for example DL Valid SF 702 (i.e. second search space ), where the integer N=1, is fraction of PDCCH period includes 14 subframes (i.e. first search space ),and
 the SPS configuration data being indicative of an integer number n such that the second search space is an n-th fraction of the first search space (fig. 7[0222]-[0224]) disclose the UE receives configuration information for determining the USS and PDCCH thereof through the higher layer wherein  the PDCCH period includes 14 subframes(i.e. first search space ) for example DL Valid SF 702 (i.e. second search space ), where the integer N=1, is fraction of PDCCH period includes 14 subframes (i.e. first search space ).  

Regarding claim 44, SHIN et al US 2020/0045706 A1 discloses a wireless device (UE) for configuring a semi-persistent scheduling (SPS) [0018]-[0019] discloses  the terminal(i.e. UE) configured to receive, from a base station, SPS configuration information for Semi-Persistent Scheduling (SPS) to monitor the search space), the UE comprising: 
processing circuitry ( see fig.12, UE, Processor 1221);					memory ( see fig.12, UE, memory 1222)containing instructions executable by the [0323] discloses The memory 1222, being connected to the processor 1221, stores various kinds of information (i.e. containing instructions) to operate the processor 1221),whereby the UE is operative to: 
monitor a first search space of a physical downlink control channel for downlink control information (DCI) dedicated to the UE [0222] Referring to FIG. 7, discuss the UE receives configuration information for determining the USS and PDCCH through the higher layer signaling, wherein the PDCCH period includes 14 subframes (i.e. first search space ) ,[0070] disclose Control information transmitted in a PDCCH is called Downlink Control Information (DCI) )
receive, from a communication network, SPS configuration data to configure a second search space be monitored by the UE for detecting DCI to activate or deactivate the SPS[2015]-[0218] discloses  UE does not need to monitor all search space,  the UE receive information indicating that the SPS interval is N DL valid subframes  (i.e. second search space ) (where N is a positive integer) through the higher layer signaling, wherein  UE  monitors the USS region and receive the SPS activation DCI transmitted through the NPDCCH),
the second search space beinq a fraction of the first search space (see fig.7; and [0222]-[0224] disclose  PDCCH period includes 14 subframes (i.e. first search space )  and the DL Valid SF 702 (i.e. second search space ) , wherein the DL Valid SF 702 (i.e. second search space ) is fraction of  PDCCH period includes 14 subframes (i.e. first search space )), and 
the SPS configuration data beinq indicative of an integer number n such that the second search space is an n-th fraction of the first search space(fig. 7[0222]-[0224]) disclose the UE receives configuration information for determining the USS and PDCCH thereof through the higher layer wherein  the PDCCH period includes 14 subframes(i.e. first search space ) for example DL Valid SF 702 (i.e. second search space ), where the integer N=1, is fraction of PDCCH period includes 14 subframes (i.e. first search space ); and 
monitor the second search space for detecting the DCI to activate or deactivate a SPS operation ([0218] discloses UE monitors the USS region and receive the SPS activation DCI transmitted through the NPDCCH), (fig. 7, [0222] – [0224] UE monitors first USS 712, which included DL Valid SF 702(i.e. (i.e. second search space), where SPS activation DCI is delivered)
.  
Regarding claim 45, SHIN et al US 2020/0045706 A1 discloses a network node (fig. 12, The eNB ) for configuring a wireless device (UE) with a semi-persistent scheduling (SPS) [0018]-[0019] discloses  the terminal(i.e. UE) configured to receive, from a base station, SPS configuration information for Semi-Persistent Scheduling (SPS) to monitor the search space),the network node comprising: 
processing circuitry( see fig.12, The eNB  :a processor 1211);					 memory( see fig.12, The eNB  :memory 1212) containing instructions executable by the processing circuitry [0321] discloses the memory 1212, being connected to the processor 1211, stores various kinds of information (i.e. containing instructions) to operate the processor 1211),whereby the network node is operative to: Page 7 of 12Attorney Docket No.: 1557B-304PUS (PEE1141USPC) U.S. Application No.: 16/648315 						send, to the UE, SPS configuration data to configure a second search space be monitored by the UE for detecting downlink control information (DCI) to activate or deactivate SPS[2015]-[0218] discloses  UE does not need to monitor all search space,  the UE receive information indicating that the SPS interval is N DL valid subframes  (i.e. second search space ) (where N is a positive integer) through the higher layer signaling, wherein  UE  monitors the USS region and receive the SPS activation DCI transmitted through the NPDCCH); 
 the second search space  being a fraction of a first search space of a physical downlink control channel for DCI dedicated to the UE(fig. 7[0222]-[0224]) disclose the UE receives configuration information for determining the USS and PDCCH thereof through the higher layer wherein  the PDCCH period includes 14 subframes(i.e. first search space ), for example DL Valid SF 702 (i.e. second search space ), where the integer N=1, is fraction of PDCCH period includes 14 subframes (i.e. first search space ), and 
the SPS configuration data being indicative of an integer number n such that the second search space is an n-th fraction of the first search space (fig. 7[0222]-[0224]) disclose the UE receives configuration information for determining the USS and PDCCH thereof through the higher layer wherein  the PDCCH period includes 14 subframes(i.e. first search space ) for example DL Valid SF 702 (i.e. second search space ), where the integer N=1, is fraction of PDCCH period includes 14 subframes (i.e. first search space ).

Regarding claims 29 and 39. SHIN et al US 2020/0045706 A1 discloses all the features with respect to the claims 28 and 36, respectively. 
SHIN further discloses wherein the second search space comprises every n-th occasion of the first search space to be monitored for DCI [2015]-[0218] discloses  UE does not need to monitor all search space,  the UE receive information indicating that the SPS interval is N DL valid subframes  (i.e. second search space ) (where N is a positive integer) through the higher layer signaling, , for example, in  fig.7; and PDCCH period includes 14 subframes (i.e. first search space) and the DL Valid SF 702 (i.e. second search space) , wherein the DL Valid SF 702 (i.e. second search space ) is one occasion  PDCCH period includes 14 subframes (i.e. first search space )), wherein n is an integer=1.

Regarding claims 30 and 40, SHIN et al US 2020/0045706 A1 discloses all the features with respect to the claims 26 and 36, respectively, 
SHIN further discloses wherein the second search space comprises one control information candidate ([0218] discloses UE monitors the USS region and receive the SPS activation DCI transmitted through the NPDCCH), (fig. 7, [0222] – [0224] UE monitors first USS 712, which included DL Valid SF 702(i.e. (i.e. second search space), where SPS activation DCI is delivered) , 
such that the UE has to perform one blind decoding in this search space [0133] A UE monitors NPDCCH candidates according to the control information configured by higher layer signaling, Wherein, the monitoring may indicate attempting to decode individual NPDCCHs belonging to the monitored DCI formats), 
to identify whether there is a DCI for the activation or the deactivation of the SPS operation [0013] discloses the control information indicating the activation of the SPS may include an SPS indication field configured by 1 bit indicating the activation or deactivation of the SPS).  

Regarding claims 31 and 41. SHIN et al US 2020/0045706 A1 discloses all the features with respect to the claims 26 and 36, respectively, 
SHIN further discloses receiving an information of a modification of a previously stored or applied second search space [0299] discuss the UE monitors the second USS 1014 and receives a new NPDCCH, wherein the new NPDCCH may be a general NPDCCH or an NPDCCH for a new SPS operation.[0218] discloses the UE may receive information  indicating that the SPS interval is N DL valid subframes (i.e. second  search space) (where N is a positive integer) through the higher layer signaling , where herein  the UE may monitor the USS region and receive the SPS activation DCI transmitted through the NPDCCH).
.  	
Regarding claim 32. SHIN et al US 2020/0045706 A1 discloses all the features with respect to the claim 26, 
SHIN further discloses wherein the first search space is a current common search space or a UE specific search space ([0011]-[0012] discloses  the search space may correspond to a search space located within a PDCCH period to which each SPS channel belongs, wherein the search space may be configured to be user equipment-specific.

Regarding claims 33 and 42, SHIN et al US 2020/0045706 A1 discloses all the features with respect to the claims 26 and 36, respectively, 
SHIN further discloses wherein the physical downlink control channel is a Physical Downlink Control Channel (PDCCH) according to 3GPP LTE specifications ([0069] discloses Downlink control channels used in 3GPP LTE include, for example, a physical downlink control channel (PDCCH) ), or 
a Narrowband Physical Downlink Control Channel (NPDCCH) according to 3GPP narrowband LTE specifications ([0132] discloses Narrowband Physical Downlink Control Channel (NPDCCH) used for NB-IoT).  
.  

Regarding claim 34. SHIN et al US 2020/0045706 A1 discloses all the features with respect to the claim 26, 
SHIN further discloses wherein the DCI is received from a radio access network node [0205] discloses the UE may be configured to receive information (i.e., SPS configuration information) related to the SPS configuration through the higher layer signaling (e.g., RRC signaling) performing wireless communication with the UE [0040] discloses an eNB(i.e. a radio access network node) perform communication with UE
 
Regarding claim 35. SHIN et al US 2020/0045706 A1 discloses all the features with respect to the claim 26, 
SHIN further discloses wherein the SPS configuration data is received from a radio access network node [0205] discloses the UE may be configured to receive information (i.e., SPS configuration information) related to the SPS configuration through the higher layer signaling (e.g., RRC signaling) performing wireless communication with the UE [0040] discloses an eNB(i.e. a radio access network node) perform communication with UE
 or from a mobility management node for managing the mobility of the UE.  

Regarding claim 43. SHIN et al US 2020/0045706 A1 discloses all the features with respect to the claim 36.
	SHIN further discloses inserting, into the second search space, SPS control information to activate or deactivate SPS (fig. 7, [0222] – [0224] UE monitors first USS 712, which included DL Valid SF 702(i.e. (i.e. second search space), where SPS activation DCI is delivered) snd [0013] discloses the control information indicating the activation of the SPS may include an SPS indication field configured by 1 bit indicating the activation or deactivation of the SPS). 

Response to Remarks/Arguments
Applicant’s argument with respect to the pending claims have been fully considered, but they are not persuasive for at least the following reasons. 
Applicant’s argument:
Applicant argued that the references Shin completely fails to disclose or suggest is 		"the second search space being a fraction of the first search space and 			the SPS configuration data being indicative of an integer number n such that the second search space is an n-th fraction of the first search space" as recited in amended independent Claim 1, The same feature is in the independent claims 36, 44 and 45
Examiner’s answer:
Examiner respectfully disagree with the applicant, for the following reason
"the second search space being a fraction of the first search space and 			the SPS configuration data being indicative of an integer number n such that the second search space is an n-th fraction of the first search space"
SHIN discloses in [0218] , that UE does not need to monitor all search space, UE is configured with an indication to indicate where NPDCCH can be monitor, wherein  NPDCCH  is going to be monitor wherein  N DL valid subframe ( i.e. second search space ), for example , (fig. 7 and [0222]-[0224] ) DL Valid SF 702 (i.e. second search space ) is smaller than  PDCCH period includes 14 subframes (i.e. first search space ) 
DL Valid SF 702 , which include USS712, wherein NPDCCH has been monitor,  in which the SPS activation DCI is delivered, (see [0224]), furthermore Second search space DL Valid SF 702 (second search space), which include USS712, comprises a smaller number of subframes than PDCCH period( first search space) which includes 14 subframes . DL Valid SF 702 (second search space) is smaller than PDCCH period( first search space)
 

    PNG
    media_image1.png
    49
    469
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    249
    309
    media_image2.png
    Greyscale
fig. 7



 Thus, SHIN discloses "the second search space being a fraction of the first search space and the SPS configuration data being indicative of an integer number n such that the second search space is an n-th fraction of the first search space" as cited in independent claim1. The same ration applies to independent claims 36,44 and 45, furthermore SHIN discloses dependent claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749. The examiner can normally be reached 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELTIF AJID/Examiner, Art Unit 2478